DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 8/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/565,698 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The applicant amended claims 1, 7, 14-15, 17-19, canceled claim 16 and added claims 21-25 in the amendment received on 8/25/2022.

The claims 1-15 and 17-25 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-25 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9-12, 14-15, 19-21 and 23-25 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gurevich (U.S. Publication No. 2005/0174962 A1) in view of Chari et al. (U.S. Publication No. 2005/0271006 A1).
With respect to claim 1, Gurevich discloses a wireless mesh-enabled host device, comprising: digital processor apparatus (i.e., According to the 802.11 standard, a client that needs to send data to an access point in the infrastructure mode first goes through authentication and association. A client that needs to send data to another client in the ad-hoc mode may go through authentication, but authentication is not required. The 802.11 standard does not specify the precise mechanism for establishing WDS connections. Once the infrastructure, ad-hoc or WDS connections are established, data messages, such as 802.11 frames, may be sent, ¶ 3.  A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh), ¶ 32.  Thus, any of the client devices can act as mesh-enabled host devices).
Gurevich further discloses a Wi-Fi-based wireless interface in data communication with the digital processor apparatus and configured to enable: (i) establishment of a first radio frequency (RF) link to wirelessly connect the wireless mesh-enabled host device to a wireless infrastructure access point having data connectivity to an external data network (i.e., In a centralized configuration, a typical cellular architecture, an infrastructure wireless Local Area Network (LAN) [establishment of a first radio frequency (RF) link to wirelessly connect said mesh-enabled host device to an infrastructure device capable of providing Internet connectivity], or point-to-multipoint Local Multipoint Distribution Services (LMDS), or an 802.16 access network, one side of the link implements a base station controller 34 and the other a subscriber or a client 31. In an 802.11 ad-hoc configuration, or a point-to-point wireless bridge, or a push-to-talk LMR system, the link endpoints constitute peers at the physical and link layers, ¶ 31.  A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh) [said wireless mesh-enabled host device], increased capacity, frequency reuse, and range extension as conditions allow without switching mode of operation or reconfiguration. This can be accomplished with a software or hardware implementation and is not limited to any particular radio technology or spectrum, ¶ 32). 
Gurevich also discloses (ii) establishment of a second radio frequency (RF) link to wirelessly connect the wireless mesh-enabled host device to at least one wireless device (i.e., A Generic Client (GC) operates multiple virtual network interfaces that communicate simultaneously to different networks. Each virtual interface is capable of independent communication over an associated network through the same physical interface. In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces, ¶ 13.  There has to be a second RF link since the client is simultaneously communicating on multiple different networks.  This includes the possibility of a mesh device as disclosed in ¶s 32 and 56 among others). 
Gurevich further discloses computerized logic in data communication with the digital processor apparatus and configured to, when executed, enable the wireless mesh-enabled host device to communicate data both via the first RF link and the second RF link (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh) [enable said wireless mesh-enabled host device], increased capacity, frequency reuse, and range extension as conditions allow without switching mode of operation or reconfiguration. This can be accomplished with a software or hardware implementation and is not limited to any particular radio technology or spectrum, ¶ 32.  In FIG. 6, the infrastructure STA interface 36 allows the GC 32 to appear as a standard infrastructure STA to "upstream" APs 20. Therefore, GC 32 does not impact the configuration or basic capabilities, and can work with, standard 802.11 APs 20. Similarly, the infrastructure AP interface 38 allows the GC 32 to appear as a standard infrastructure AP to "downstream" clients 18. Therefore, the GC 32 also does not impact the configuration or basic capabilities of conventional 802.11 clients or STAs 18. It should also be noted that the STA interface 36 and the AP interface 38 can operate simultaneously using the same hardware interface 34, ¶ 55).
Gurevich further discloses the communication of data via the second RF link utilizing a mode of operation by the mesh-enabled host device which allows at least data communication between the wireless mesh-enabled host device and the at least one wireless device via the second RF link (i.e., According to the 802.11 standard, … A client that needs to send data to another client in the ad-hoc mode [said communication of data via said second RF link utilizing a mode of operation by the mesh-enabled host device which allows at least data communication between the wireless mesh-enabled host device and the at least one wireless device via the second RF link] may go through authentication, but authentication is not required. The 802.11 standard does not specify the precise mechanism for establishing WDS connections. Once the infrastructure, ad-hoc or WDS connections are established, data messages, such as 802.11 frames, may be sent, ¶ 3.  In an 802.11 ad-hoc configuration, or a point-to-point wireless bridge, or a push-to-talk LMR system, the link endpoints constitute peers at the physical and link layers [said communication of data via said second RF link utilizing a mode of operation by the mesh-enabled host device which allows at least data communication between the wireless mesh-enabled host device and the at least one wireless device via the second RF link], ¶ 31). 
Gurevich discloses wireless mesh-enabled host device (i.e., According to the 802.11 standard, a client that needs to send data to an access point in the infrastructure mode first goes through authentication and association. A client that needs to send data to another client in the ad-hoc mode may go through authentication, but authentication is not required. The 802.11 standard does not specify the precise mechanism for establishing WDS connections. Once the infrastructure, ad-hoc or WDS connections are established, data messages, such as 802.11 frames, may be sent, ¶ 3.  A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh), ¶ 32.  Thus, any of the client devices can act as wireless mesh-enabled host devices). 
Gurevich may not explicitly disclose wherein one or more channels of the first RF link at least partially overlap with one or more channels of the second RF link.
However, Chari discloses wherein one or more channels of the first RF link at least partially overlap with one or more channels of the second RF link (i.e., Downstream devices can detect, for example, interference within particular channels. The reverse beacons can include the channel interference information, therefore, allowing channels sequences to be selected to avoid downstream channel selections that compete with an interfering channel [wherein one or more channels of the first RF link at least partially overlap with one or more channels of the second RF link], ¶ 46.  One form of self-interference arises when, for example, in FIG. 4, access node 320 is transmitting to access node 322, and access node 322 is transmitting to access node 324. The transmission from access node 322 can interfere with the reception at access node 322 of the transmission from access node 320. The MAC/PHY layer protocol standards such as IEEE 802.11b mitigate this form of self-interference by implementing carrier-sensing, such that access node 322 can transmit only when the channel is clear, i.e., neither of its neighbor’s access node 320 and access node 324 is transmitting. This effectively reduces the effective throughput experienced by any node in the chain to one-half of the link capacity. One way to solve this problem is by having two transceivers at each node, each operating on a different … spreading code [wherein one or more channels of the first RF link at least partially overlap with one or more channels of the second RF link]. By using two transceivers, each node can simultaneously transmit and receive data. By using different … spreading codes for the two transceivers, self-interference between the transceivers is reduced, or eliminated [wherein one or more channels of the first RF link at least partially overlap with one or more channels of the second RF link], ¶ 50) in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network (¶ 12).
Chari further discloses according to one or more timeslots reserved by the wireless enabled host device (i.e., Similarly, if access node 324 attempts to transmit to access node 322 at the same time that access node 320 attempts to transmit to access node 322, the two transmissions will interfere and thereby be disrupted. This form of self-interference is addressed in MAC/PHY layer protocol standards such as the IEEE 802.11b by implementing an RTS/CTS mechanism: when access node 320 has data to send to access node 322, it issues an RTS (Request To Send) control packet to access node 322 that reserves the channel for a certain duration of time. If access node 322 is free to receive data, it responds to access node 320 with a CTS (Clear To Send) control packet that gives access node 320 clearance to send data to access node 322 during the requested interval of time [occur according to one or more timeslots reserved by the wireless enabled host device]. Any node, other than access node 320 and access node 322, that overhears the RTS or the CTS or both must remain silent for the duration of the transfer from access node 320 and access node 322. A limitation to this configuration is that only one out of every three nodes can be transmitting at a given time. This effectively limits the throughput to one third of the capacity of a single link. This is referred to as the "multi-hop throughput reduction problem." It can be seen that this reduction in throughput is characteristic of mesh networks where data is forwarded across multiple wireless links, ¶ 52).
Chari also discloses arbitration logic configured to avoid interference in the at least partially overlapping channels so that the one or more channels of the second RF link that at least partially overlap the one or more channels of the first RF link are clear for the wireless mesh-enabled host device to communicate with the at least one wireless device (i.e., One form of self-interference arises when, for example, in FIG. 4, access node 320 is transmitting to access node 322, and access node 322 is transmitting to access node 324. The transmission from access node 322 can interfere with the reception at access node 322 of the transmission from access node 320. The MAC/PHY layer protocol standards such as IEEE 802.11b mitigate this form of self-interference by implementing carrier-sensing, such that access node 322 can transmit only when the channel is clear, i.e., neither of its neighbor’s access node 320 and access node 324 is transmitting. This effectively reduces the effective throughput experienced by any node in the chain to one-half of the link capacity. One way to solve this problem is by having two transceivers at each node, each operating on a different … spreading code [arbitration logic configured to avoid interference in the at least partially overlapping channels so that the one or more channels of the second RF link that at least partially overlap the one or more channels of the first RF link are clear for the mesh-enabled host device to communicate with the at least one wireless device]. By using two transceivers, each node can simultaneously transmit and receive data. By using different … spreading codes for the two transceivers, self-interference between the transceivers is reduced, or eliminated [arbitration logic configured to avoid interference in the at least partially overlapping channels], ¶ 50).
Therefore, based on Gurevich in view of Chari, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Chari to the system of Gurevich in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network.

With respect to claim 2, Gurevich discloses mesh-enabled host device (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh) [mesh-enabled host device], increased capacity, frequency reuse, and range extension as conditions allow without switching mode of operation or reconfiguration. This can be accomplished with a software or hardware implementation and is not limited to any particular radio technology or spectrum, ¶ 32). 
Gurevich may not explicitly disclose wherein the reservation of the one or more timeslots by the wireless enabled host device.
However, Chari discloses wherein the reservation of the one or more timeslots by the wireless enabled host device (i.e., Similarly, if access node 324 attempts to transmit to access node 322 at the same time that access node 320 attempts to transmit to access node 322, the two transmissions will interfere and thereby be disrupted. This form of self-interference is addressed in MAC/PHY layer protocol standards such as the IEEE 802.11b by implementing an RTS/CTS mechanism: when access node 320 has data to send to access node 322, it issues an RTS (Request To Send) control packet to access node 322 that reserves the channel for a certain duration of time. If access node 322 is free to receive data, it responds to access node 320 with a CTS (Clear To Send) control packet that gives access node 320 clearance to send data to access node 322 during the requested interval of time [wherein the reservation of the one or more timeslots by the wireless enabled host device]. Any node, other than access node 320 and access node 322, that overhears the RTS or the CTS or both must remain silent for the duration of the transfer from access node 320 and access node 322. A limitation to this configuration is that only one out of every three nodes can be transmitting at a given time. This effectively limits the throughput to one third of the capacity of a single link. This is referred to as the "multi-hop throughput reduction problem." It can be seen that this reduction in throughput is characteristic of mesh networks where data is forwarded across multiple wireless links, ¶ 52) in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network (¶ 12).
Therefore, based on Gurevich in view of Chari, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Chari to the system of Gurevich in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network.

With respect to claim 3, Gurevich discloses data communication between the wireless mesh-enabled host device and the at least one wireless device via the second RF link is controlled by the wireless mesh-enabled host device (i.e., The protocol message formats (headers and addressing) are important to the operation of the system as a whole because they are used by Media Access Control (MAC) firmware and software for filtering received messages. With broadcast media, the MAC layer determines which messages are processed and which are discarded. Thus, the header settings have to be set correctly in order to implement a meshing system architecture with existing hardware and firmware [mesh-enabled host devices], ¶ 10.  In a centralized configuration, a typical cellular architecture, an infrastructure wireless Local Area Network (LAN), or point-to-multipoint Local Multipoint Distribution Services (LMDS), or an 802.16 access network, one side of the link implements a base station controller 34 [data communication between the wireless mesh-enabled host device and the at least one wireless device via the second RF link is controlled by the wireless mesh-enabled host device] and the other a subscriber or a client 31, ¶ 31). 
Gurevich may not explicitly disclose the control comprising at least the reservation of the one or more time slots.
However, Chari discloses the control comprising at least the reservation of the one or more time slots (i.e., Similarly, if access node 324 attempts to transmit to access node 322 at the same time that access node 320 attempts to transmit to access node 322, the two transmissions will interfere and thereby be disrupted. This form of self-interference is addressed in MAC/PHY layer protocol standards such as the IEEE 802.11b by implementing an RTS/CTS mechanism: when access node 320 has data to send to access node 322, it issues an RTS (Request To Send) control packet to access node 322 that reserves the channel for a certain duration of time. If access node 322 is free to receive data, it responds to access node 320 with a CTS (Clear To Send) control packet that gives access node 320 clearance to send data to access node 322 during the requested interval of time [the control comprising at least the reservation of the one or more time slots]. Any node, other than access node 320 and access node 322, that overhears the RTS or the CTS or both must remain silent for the duration of the transfer from access node 320 and access node 322. A limitation to this configuration is that only one out of every three nodes can be transmitting at a given time. This effectively limits the throughput to one third of the capacity of a single link. This is referred to as the "multi-hop throughput reduction problem." It can be seen that this reduction in throughput is characteristic of mesh networks where data is forwarded across multiple wireless links, ¶ 52) in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network (¶ 12).
Therefore, based on Gurevich in view of Chari, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Chari to the system of Gurevich in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network.

With respect to claim 9, Gurevich discloses wherein the data communication via the second RF link is conducted pursuant to a Layer-2 data communication process between the wireless mesh-enabled host device and the at least one wireless device, the Layer-2 process comprising utilization of respective MAC addresses for the wireless mesh-enabled host device and the at least one wireless device (i.e., The protocol message formats (headers and addressing) are important to the operation of the system as a whole because they are used by Media Access Control (MAC) firmware and software for filtering received messages. With broadcast media, the MAC layer determines which messages are processed and which are discarded. Thus, the header settings have to be set correctly in order to implement a meshing system architecture with existing hardware and firmware [wherein the data communication via the second RF link is conducted pursuant to a Layer-2 data communication process between the wireless mesh-enabled host device and the at least one wireless device], ¶ 10.  Referring to FIG. 2, a wireless communications system 30 may define specific functionality and roles above the physical transceiver level (also known as layer 1, or PHY). These roles define the behavior of the link layer protocol (layer 2, or MAC) [wherein the data communication via the second RF link is conducted pursuant to a Layer-2 data communication process between the wireless mesh-enabled host device and the at least one wireless device, the Layer-2 process comprising utilization of respective MAC addresses for the wireless mesh-enabled host device and the at least one wireless device], ¶ 30.  FIG. 7 describes in more detail how a WDS link 52 is used as a meshing backbone. A layer 2 bridge network 42 is created on one or more GCs 32 that allow a client to use the WDS link 52 as defined in the 802.11 standard for communication between infrastructure APs (acting as a virtual AP) and coordinate with a layer 3 routing protocol for routing across the layer-2 bridge, ¶ 56). 

With respect to claim 10, Gurevich discloses wherein the wireless mesh-enabled host device is configured to use a first protocol for the data communications via the first RF link, the first protocol dictated at least in part by one or more capabilities of the wireless infrastructure access point, and a second protocol different than the first protocol for the data communications via second RF link (i.e., In another embodiment, the GC 32 can also support other proprietary virtual network interfaces 47. A proprietary network 51 can communicate over the same physical interface 34 used for the 802.11 networks 41, 43 and 45. However, the proprietary network 51 may not follow, or only partially follow, the 802.11 protocol [a second protocol different than the first protocol for the data communications via second RF link], ¶ 48.  The GC can be incorporated into any current or emerging wireless technology including all current and future versions of IEEE 802.11 (also known as `WiFi`) [wherein the wireless mesh-enabled host device is configured to use a first protocol for the data communications via the first RF link, the first protocol dictated at least in part by one or more capabilities of the wireless infrastructure access point], Bluetooth, and other proprietary wireless protocols [a second protocol different than the first protocol for the data communications via second RF link], ¶ 76). 

With respect to claim 11, Gurevich discloses the wireless mesh-enabled host device (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh), ¶ 32.  Thus, any of the client devices can act as mesh-enabled host devices).
Gurevich also discloses wherein the second protocol comprises a protocol reduced in complexity relative to the first protocol (i.e., Referring to FIG. 2, a wireless communications system 30 may define specific functionality and roles above the physical transceiver level (also known as layer 1, or PHY). These roles define the behavior of the link layer protocol (layer 2, or MAC), ¶ 30.  In FIG. 3, a single physical layer (L1) interface 34, such as a wireless radio, is used to gain access to a wireless media. A software driver implements Media Access Control (MAC) functionality at layer-2 (L2) of the Open System Interconnect (OSI) standard to instantiate multiple simultaneous virtual network interfaces 36, 38, 40 and 42, ¶ 34.  These interfaces use a protocol, such as AD hoc, which is a protocol that is reduced in complexity relative to the first protocol, such as AP). 
Gurevich further discloses the first protocol using a process above Layer-2 for identification of at least the wireless enabled device (i.e., In one implementation, A3 frames as described in table 1.0 are used to communicate in the ad-hoc network 45. The virtual interface 40 sets the From DS and To DS bits to 0 in the frame header. The STAs 18B then operate on the same IBSS in ad-hoc network 45. The association is not required between STAs before sending data. An authentication step is optional. Broadcast destination addresses are allowed and used for discovery. This is compliant with the 802.11 standard. This therefore supports standard STAs 18B operating in the 802.11 ad-hoc mode. Because there is a common network interface there are no implications for the upper layer protocols like IP and IP routing, ¶ 40.  IP is above layer-2). 
Gurevich also discloses the second protocol utilizing a Layer-2 process for identification of at least one of the wireless enabled device or the wireless device (i.e., These roles define the behavior of the link layer protocol (layer 2, or MAC), ¶ 30).

With respect to claim 12, Gurevich may not explicitly disclose wherein the reservation of the one or more timeslots by the wireless mesh-enabled host device is responsive to data communication from the wireless device, the data communication configured to initiate the reservation.
However, Chari discloses wherein the reservation of the one or more timeslots by the wireless mesh-enabled host device is responsive to data communication from the wireless device, the data communication configured to initiate the reservation (i.e., Similarly, if access node 324 attempts to transmit to access node 322 at the same time that access node 320 attempts to transmit to access node 322, the two transmissions will interfere and thereby be disrupted. This form of self-interference is addressed in MAC/PHY layer protocol standards such as the IEEE 802.11b by implementing an RTS/CTS mechanism: when access node 320 has data to send to access node 322, it issues an RTS (Request To Send) control packet to access node 322 that reserves the channel for a certain duration of time [is responsive to data communication from the wireless device, the data communication configured to initiate the reservation]. If access node 322 is free to receive data, it responds to access node 320 with a CTS (Clear To Send) control packet that gives access node 320 clearance to send data to access node 322 during the requested interval of time [wherein the reservation of the one or more timeslots by the wireless mesh-enabled host device]. Any node, other than access node 320 and access node 322, that overhears the RTS or the CTS or both must remain silent for the duration of the transfer from access node 320 and access node 322. A limitation to this configuration is that only one out of every three nodes can be transmitting at a given time. This effectively limits the throughput to one third of the capacity of a single link. This is referred to as the "multi-hop throughput reduction problem." It can be seen that this reduction in throughput is characteristic of mesh networks where data is forwarded across multiple wireless links, ¶ 52) in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network (¶ 12).
Therefore, based on Gurevich in view of Chari, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Chari to the system of Gurevich in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network.

With respect to claim 14, Gurevich discloses a method of operating a wireless mesh-enabled host device, the method comprising: using a common radio frequency (RF) medium, whereby the wireless mesh-enabled host device can perform each of: (i) data communication with an infrastructure wireless access point in data communication with an external data network via a first wireless link making use of the common RF medium; (ii) data communication with a wireless device via a second wireless link making use of the common RF medium (i.e., A Generic Client (GC) operates multiple virtual network interfaces that communicate simultaneously to different networks. Each virtual interface is capable of independent communication over an associated network through the same physical interface. In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces, ¶ 13.  In a centralized configuration, a typical cellular architecture, an infrastructure wireless Local Area Network (LAN), or point-to-multipoint Local Multipoint Distribution Services (LMDS), or an 802.16 access network, one side of the link implements a base station controller 34 and the other a subscriber or a client 31. In an 802.11 ad-hoc configuration, or a point-to-point wireless bridge, or a push-to-talk LMR system, the link endpoints constitute peers at the physical and link layers [using a common radio frequency (RF) medium, whereby the wireless mesh-enabled host device can perform each of: (i) data communication with an infrastructure wireless access point in data communication with an external data network via a first wireless link making use of the common RF medium; (ii) data communication with a wireless device via a second wireless link making use of the common RF medium], ¶ 31.  A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation [using a common radio frequency (RF) medium, whereby the wireless mesh-enabled host device can perform each of: (i) data communication with an infrastructure wireless access point in data communication with an external data network via a first wireless link making use of the common RF medium; (ii) data communication with a wireless device via a second wireless link making use of the common RF medium]. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh) [said wireless mesh-enabled host device], increased capacity, frequency reuse, and range extension as conditions allow without switching mode of operation or reconfiguration. This can be accomplished with a software or hardware implementation and is not limited to any particular radio technology or spectrum [using a common radio frequency (RF) medium], ¶ 32.   There has to be a second RF link since the client is simultaneously communicating on multiple different networks.  In FIG. 6, the infrastructure STA interface 36 allows the GC 32 to appear as a standard infrastructure STA to "upstream" APs 20. Therefore, GC 32 does not impact the configuration or basic capabilities, and can work with, standard 802.11 APs 20. Similarly, the infrastructure AP interface 38 allows the GC 32 to appear as a standard infrastructure AP to "downstream" clients 18. Therefore, the GC 32 also does not impact the configuration or basic capabilities of conventional 802.11 clients or STAs 18. It should also be noted that the STA interface 36 and the AP interface 38 can operate simultaneously using the same hardware interface 34 [using a common radio frequency (RF) medium, whereby the wireless mesh-enabled host device can perform each of: (i) data communication with an infrastructure wireless access point in data communication with an external data network via a first wireless link making use of the common RF medium; (ii) data communication with a wireless device via a second wireless link making use of the common RF medium], ¶ 55). 
Gurevich further discloses utilizing the respective portions of the common RF medium to perform (i) the data communication with the infrastructure wireless access point via the first wireless link; and (ii) the data communication with the wireless device via the second wireless link (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation [utilizing the respective portions of the common RF medium to perform (i) the data communication with the infrastructure wireless access point via the first wireless link; and (ii) the data communication with the wireless device via the second wireless link]. This enables the subscriber nodes 31 to act in a more flexible and dynamic way, ¶ 32). 
Gurevich also discloses wherein the (i) the data communication with the infrastructure wireless access point via the first wireless link comprises a mesh data communication configured to provide at least the wireless mesh-enabled host device with access to the external data network (i.e., In a centralized configuration, a typical cellular architecture, an infrastructure wireless Local Area Network (LAN) [wherein the (i) the data communication with the infrastructure wireless access point via the first wireless link configured to provide at least the wireless mesh-enabled host device with access to the external data network], or point-to-multipoint Local Multipoint Distribution Services (LMDS), or an 802.16 access network, one side of the link implements a base station controller 34 and the other a subscriber or a client 31. In an 802.11 ad-hoc configuration, or a point-to-point wireless bridge, or a push-to-talk LMR system, the link endpoints constitute peers at the physical and link layers, ¶ 31.  A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh) [comprises a mesh data communication configured to provide at least the wireless mesh-enabled host device], increased capacity, frequency reuse, and range extension as conditions allow without switching mode of operation or reconfiguration. This can be accomplished with a software or hardware implementation and is not limited to any particular radio technology or spectrum, ¶ 32). 
Gurevich further discloses (ii) the data communication with the wireless device via the second wireless link comprises utilization of a MAC-based protocol configured to provide reduced complexity data interchange between the wireless mesh-enabled host device and the wireless device relative to a protocol used for the data communication with the infrastructure wireless access point via the first wireless link (i.e., Referring to FIG. 2, a wireless communications system 30 may define specific functionality and roles above the physical transceiver level (also known as layer 1, or PHY). These roles define the behavior of the link layer protocol (layer 2, or MAC) [the data communication with the wireless device via the second wireless link comprises utilization of a MAC-based protocol configured to provide reduced complexity data interchange between the wireless mesh-enabled host device and the wireless device relative to a protocol used for the data communication with the infrastructure wireless access point via the first wireless link], ¶ 30.  In FIG. 3, a single physical layer (L1) interface 34, such as a wireless radio, is used to gain access to a wireless media. A software driver implements Media Access Control (MAC) functionality at layer-2 (L2) of the Open System Interconnect (OSI) standard to instantiate multiple simultaneous virtual network interfaces 36, 38, 40 and 42, ¶ 34.  These interfaces use a protocol, such as AD hoc, which is a protocol that is reduced in complexity relative to the first protocol, such as AP). 
Gurevich also discloses wherein identifiers for both the wireless mesh-enabled host device and the wireless device are associated with a layer of a protocol stack below a network layer and comprise MAC identifiers associated with Layer 2 of the protocol stack (i.e., The protocol message formats (headers and addressing) are important to the operation of the system as a whole because they are used by Media Access Control (MAC) firmware and software for filtering received messages, ¶ 10.  FIG. 10 is a diagram showing the different operational layers in the platform operating the GC, ¶ 24.  Also see figure 10 showing at least one wireless device which are associated with a layer of a protocol stack below the network layer.  ¶ 67 also describes a table 82 is used to keep track of the different wireless networks and to create a logical mapping between the wireless networks and the virtual interfaces 36, 38, and 40. The table 82 contains the peer's network address 83 (the layer 2, or MAC address), the wireless network type 85 and peer type 87 (infrastructure client, infrastructure server (AP), ad-hoc client), ¶ 67). 
Gurevich may not explicitly disclose causing creation of a plurality of contention-free periods (CFPs) for a common radio frequency (RF) medium.
However, Chari discloses causing creation of a plurality of contention-free periods (CFPs) for a common radio frequency (RF) medium (i.e., Similarly, if access node 324 attempts to transmit to access node 322 at the same time that access node 320 attempts to transmit to access node 322, the two transmissions will interfere and thereby be disrupted. This form of self-interference is addressed in MAC/PHY layer protocol standards such as the IEEE 802.11b by implementing an RTS/CTS mechanism: when access node 320 has data to send to access node 322, it issues an RTS (Request To Send) control packet to access node 322 that reserves the channel for a certain duration of time. If access node 322 is free to receive data, it responds to access node 320 with a CTS (Clear To Send) control packet that gives access node 320 clearance to send data to access node 322 during the requested interval of time. Any node, other than access node 320 and access node 322, that overhears the RTS or the CTS or both must remain silent for the duration of the transfer from access node 320 and access node 322 [causing creation of a plurality of contention-free periods (CFPs) for a common radio frequency (RF) medium], ¶ 52) in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network (¶ 12).
Chari also discloses making use of the common RF medium, using respective portions of the plurality of CFPs (i.e., Similarly, if access node 324 attempts to transmit to access node 322 at the same time that access node 320 attempts to transmit to access node 322, the two transmissions will interfere and thereby be disrupted. This form of self-interference is addressed in MAC/PHY layer protocol standards such as the IEEE 802.11b by implementing an RTS/CTS mechanism: when access node 320 has data to send to access node 322, it issues an RTS (Request To Send) control packet to access node 322 that reserves the channel for a certain duration of time [making use of the common RF medium, using respective portions of the plurality of CFPs]. If access node 322 is free to receive data, it responds to access node 320 with a CTS (Clear To Send) control packet that gives access node 320 clearance to send data to access node 322 during the requested interval of time. Any node, other than access node 320 and access node 322, that overhears the RTS or the CTS or both must remain silent for the duration of the transfer from access node 320 and access node 322, ¶ 52). 
Therefore, based on Gurevich in view of Chari, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Chari to the system of Gurevich in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network.

With respect to claim 15, Gurevich discloses wherein the creation of a plurality of periods comprises the wireless mesh-enabled host device implementing a protocol whereby the wireless mesh-enabled host device gains control of the RF medium (i.e., In FIG. 3, a single physical layer (L1) interface 34, such as a wireless radio, is used to gain access to a wireless media. A software driver implements Media Access Control (MAC) functionality at layer-2 (L2) of the Open System Interconnect (OSI) standard to instantiate multiple simultaneous virtual network interfaces 36, 38, 40 and 42. The Generic Client (GC) 32 simultaneously operates the multiple active logical interfaces 36-42 and in one example uses a 803.11 transceiver in radio 34 for communicating using the 802.11 protocol [wherein said creation of a plurality of periods comprises the wireless mesh-enabled host device implementing a protocol whereby the wireless mesh-enabled host device gains control of the RF medium], ¶ 34.  FIG. 4 shows how the GC 32 can communicate with an AP 20 over an infrastructure network 50 and at the same time communicate with one or more GCs 32 and/or non-generic standard clients (STAs) over an ad-hoc network 52. The GC 32 instantiates a STA MAC service interface 36 (FIG. 3) that communicates with the infrastructure AP 20. At the same time the GC 32 can instantiate an ad-hoc STA interface 40 (FIG. 3) for communicating directly with other ad-hoc clients [wherein said creation of a plurality of periods comprises the wireless mesh-enabled host device implementing a protocol whereby the wireless mesh-enabled host device gains control of the RF medium], ¶ 49). 
Gurevich may not explicitly disclose the creation of a plurality of contention-free period (CFPs).
However, Chari discloses the creation of a plurality of contention-free period (CFPs) (i.e., Similarly, if access node 324 attempts to transmit to access node 322 at the same time that access node 320 attempts to transmit to access node 322, the two transmissions will interfere and thereby be disrupted. This form of self-interference is addressed in MAC/PHY layer protocol standards such as the IEEE 802.11b by implementing an RTS/CTS mechanism: when access node 320 has data to send to access node 322, it issues an RTS (Request To Send) control packet to access node 322 that reserves the channel for a certain duration of time. If access node 322 is free to receive data, it responds to access node 320 with a CTS (Clear To Send) control packet that gives access node 320 clearance to send data to access node 322 during the requested interval of time [the creation of a plurality of contention-free period (CFPs)]. Any node, other than access node 320 and access node 322, that overhears the RTS or the CTS or both must remain silent for the duration of the transfer from access node 320 and access node 322, ¶ 52) in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network (¶ 12).
Chari further discloses the gaining control of the RF medium comprising reserving one or more timeslots corresponding to the plurality of CFPs (i.e., Similarly, if access node 324 attempts to transmit to access node 322 at the same time that access node 320 attempts to transmit to access node 322, the two transmissions will interfere and thereby be disrupted. This form of self-interference is addressed in MAC/PHY layer protocol standards such as the IEEE 802.11b by implementing an RTS/CTS mechanism: when access node 320 has data to send to access node 322, it issues an RTS (Request To Send) control packet to access node 322 that reserves the channel for a certain duration of time [the gaining control of the RF medium comprising reserving one or more timeslots corresponding to the plurality of CFPs]. If access node 322 is free to receive data, it responds to access node 320 with a CTS (Clear To Send) control packet that gives access node 320 clearance to send data to access node 322 during the requested interval of time. Any node, other than access node 320 and access node 322, that overhears the RTS or the CTS or both must remain silent for the duration of the transfer from access node 320 and access node 322, ¶ 52).
Therefore, based on Gurevich in view of Chari, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Chari to the system of Gurevich in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network.

With respect to claim 19, Gurevich discloses a wireless mesh-enabled host device comprising at least one wireless interface (i.e., A Generic Client (GC) operates multiple virtual network interfaces that communicate simultaneously to different networks. Each virtual interface is capable of independent communication over an associated network through the same physical interface, ¶ 13). 
Gurevich also discloses computerized logic configured to, when executed, cause the wireless mesh-enabled host device to at least: perform data communication with a wireless-enabled device in data communication with an external data network via a first wireless link established over the at least one wireless interface and making use of a wireless medium (i.e., Once the infrastructure, ad-hoc or WDS connections are established, data messages, such as 802.11 frames, may be sent [perform data communication with a wireless-enabled device in data communication with an external data network via a first wireless link established over the at least one wireless interface and making use of a wireless medium], ¶ 3.  In a centralized configuration, a typical cellular architecture, an infrastructure wireless Local Area Network (LAN) [perform data communication with a wireless-enabled device in data communication with an external data network via a first wireless link established over the at least one wireless interface and making use of a wireless medium], or point-to-multipoint Local Multipoint Distribution Services (LMDS), or an 802.16 access network, one side of the link implements a base station controller 34 and the other a subscriber or a client 31. In an 802.11 ad-hoc configuration, or a point-to-point wireless bridge, or a push-to-talk LMR system, the link endpoints constitute peers at the physical and link layers, ¶ 31.  A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh) [said wireless mesh-enabled host device], increased capacity, frequency reuse, and range extension as conditions allow without switching mode of operation or reconfiguration. This can be accomplished with a software or hardware implementation and is not limited to any particular radio technology or spectrum, ¶ 32). 
Gurevich further discloses perform data communication with a second wireless-enabled device via a second wireless link established over the at least one wireless interface and making use of the wireless medium (i.e., A Generic Client (GC) operates multiple virtual network interfaces that communicate simultaneously to different networks. Each virtual interface is capable of independent communication over an associated network through the same physical interface. In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces, ¶ 13.  There has to be second wireless-enabled device since the client is simultaneously communicating on multiple different networks.  This includes the possibility of a mesh device as disclosed in ¶s 32 and 56 among others). 
Gurevich also discloses wherein: the data communication with the first wireless-enabled device via the first wireless link comprises a mesh data communication configured to provide at least the wireless mesh-enabled host device with access to the external data network, the mesh data communication performed according to a first protocol (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh) [wherein: the data communication with the first wireless-enabled device via the first wireless link comprises a mesh data communication], increased capacity, frequency reuse, and range extension as conditions allow without switching mode of operation or reconfiguration. This can be accomplished with a software or hardware implementation and is not limited to any particular radio technology or spectrum, ¶ 32.  The WDS link 52 is typically used as a layer 2 forwarding architecture between AP's. It can also be used as a backbone for an IP routable mesh [configured to provide at least the wireless mesh-enabled host device with access to the external data network, the mesh data communication performed according to a first protocol]. However, in the generic client scenario, the configured point-to-point links between two clients can be used for sending WDS frames. Forwarding of the frames to another AP can then be done at layer 2 or layer 3. When layer 2 forwarding is used, static or dynamic bridging functionality 42 is used. Alternatively, layer 2 bridging may also be combined with layer 3 routing, ¶ 57). 
Gurevich also discloses the data communication with the second wireless-enabled device via the second wireless link comprises a second mesh data communication configured to provide at least the second wireless-enabled device with access to the external data network via at least the first wireless-enabled device and the wireless mesh-enabled host device (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh) [the data communication with the second wireless-enabled device via the second wireless link comprises a second mesh data communication], increased capacity, frequency reuse, and range extension as conditions allow without switching mode of operation or reconfiguration. This can be accomplished with a software or hardware implementation and is not limited to any particular radio technology or spectrum, ¶ 32.  The WDS link 52 is typically used as a layer 2 forwarding architecture between AP's. It can also be used as a backbone for an IP routable mesh [configured to provide at least the second wireless-enabled device with access to the external data network via at least the first wireless-enabled device and the wireless mesh-enabled host device]. However, in the generic client scenario, the configured point-to-point links between two clients can be used for sending WDS frames. Forwarding of the frames to another AP can then be done at layer 2 or layer 3. When layer 2 forwarding is used, static or dynamic bridging functionality 42 is used. Alternatively, layer 2 bridging may also be combined with layer 3 routing, ¶ 57.  Thus, the second wireless-enabled device with access to the external data network via at least the first wireless-enabled device and the wireless mesh-enabled host device can be performed by bridging functionality). 
Gurevich the second mesh data communication performed according to a second protocol (i.e., The WDS mode 42 has significant implications on the upper layer protocols, particularly IP routing. The WDS link abstraction is a network interface. Unlike the ad-hoc or infrastructure networks, a separate sub-network interface is created for every link [second mesh data communication performed according to a second protocol], ¶ 46.  In another embodiment, the GC 32 can also support other proprietary virtual network interfaces 47. A proprietary network 51 can communicate over the same physical interface 34 used for the 802.11 networks 41, 43 and 45. However, the proprietary network 51 may not follow, or only partially follow, the 802.11 protocol, ¶ 48.  Thus, this proprietary network could be a second protocol which can include mesh abilities as discussed in ¶ 10). 
Gurevich further discloses wireless mesh-enabled host device (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh) [mesh-enabled host device], increased capacity, frequency reuse, and range extension as conditions allow without switching mode of operation or reconfiguration. This can be accomplished with a software or hardware implementation and is not limited to any particular radio technology or spectrum, ¶ 32). 
Gurevich may not explicitly disclose making use of the wireless medium without a need to virtualize the at least one wireless interface.
However, Chari discloses making use of the wireless medium without a need to virtualize the at least one wireless interface (i.e., A half-duplex transceiver is a wireless device that can either transmit or receive, but not both at the same instant of time. An example of a half-duplex transceiver is that provided by a personal computer with an IEEE 802.11 interface, ¶ 6.  Access nodes are devices having one or more network interfaces, and are capable of routing data traffic, ¶ 29.  Thus, there is no virtualized wifi-based interface used) in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network (¶ 12).
Chari also discloses during a first of a plurality of time slots within the wireless medium (i.e., Similarly, if access node 324 attempts to transmit to access node 322 at the same time that access node 320 attempts to transmit to access node 322, the two transmissions will interfere and thereby be disrupted. This form of self-interference is addressed in MAC/PHY layer protocol standards such as the IEEE 802.11b by implementing an RTS/CTS mechanism: when access node 320 has data to send to access node 322, it issues an RTS (Request To Send) control packet to access node 322 that reserves the channel for a certain duration of time [during a first of a plurality of time slots within the wireless medium]. If access node 322 is free to receive data, it responds to access node 320 with a CTS (Clear To Send) control packet that gives access node 320 clearance to send data to access node 322 during the requested interval of time. Any node, other than access node 320 and access node 322, that overhears the RTS or the CTS or both must remain silent for the duration of the transfer from access node 320 and access node 322. A limitation to this configuration is that only one out of every three nodes can be transmitting at a given time. This effectively limits the throughput to one third of the capacity of a single link. This is referred to as the "multi-hop throughput reduction problem." It can be seen that this reduction in throughput is characteristic of mesh networks where data is forwarded across multiple wireless links, ¶ 52).
Chari also discloses the plurality of time slots reserved by the wireless enabled host device (i.e., Similarly, if access node 324 attempts to transmit to access node 322 at the same time that access node 320 attempts to transmit to access node 322, the two transmissions will interfere and thereby be disrupted. This form of self-interference is addressed in MAC/PHY layer protocol standards such as the IEEE 802.11b by implementing an RTS/CTS mechanism: when access node 320 has data to send to access node 322, it issues an RTS (Request To Send) control packet to access node 322 that reserves the channel for a certain duration of time. If access node 322 is free to receive data, it responds to access node 320 with a CTS (Clear To Send) control packet that gives access node 320 clearance to send data to access node 322 during the requested interval of time [the plurality of time slots reserved by the wireless enabled host device]. Any node, other than access node 320 and access node 322, that overhears the RTS or the CTS or both must remain silent for the duration of the transfer from access node 320 and access node 322. A limitation to this configuration is that only one out of every three nodes can be transmitting at a given time. This effectively limits the throughput to one third of the capacity of a single link. This is referred to as the "multi-hop throughput reduction problem." It can be seen that this reduction in throughput is characteristic of mesh networks where data is forwarded across multiple wireless links, ¶ 52).
Chari further discloses during a second of the plurality of time slots (i.e., Similarly, if access node 324 attempts to transmit to access node 322 at the same time that access node 320 attempts to transmit to access node 322, the two transmissions will interfere and thereby be disrupted. This form of self-interference is addressed in MAC/PHY layer protocol standards such as the IEEE 802.11b by implementing an RTS/CTS mechanism: when access node 320 has data to send to access node 322, it issues an RTS (Request To Send) control packet to access node 322 that reserves the channel for a certain duration of time [during a second of the plurality of time slots]. If access node 322 is free to receive data, it responds to access node 320 with a CTS (Clear To Send) control packet that gives access node 320 clearance to send data to access node 322 during the requested interval of time. Any node, other than access node 320 and access node 322, that overhears the RTS or the CTS or both must remain silent for the duration of the transfer from access node 320 and access node 322. A limitation to this configuration is that only one out of every three nodes can be transmitting at a given time. This effectively limits the throughput to one third of the capacity of a single link. This is referred to as the "multi-hop throughput reduction problem." It can be seen that this reduction in throughput is characteristic of mesh networks where data is forwarded across multiple wireless links, ¶ 52.  The timeslots are numerous and therefore can be any number of timeslots including a second plurality). 
Therefore, based on Gurevich in view of Chari, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Chari to the system of Gurevich in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network.

With respect to claim 20, Gurevich discloses wherein at least one of the first protocol or the second protocol comprises a MAC-based protocol configured to utilize at least a MAC address of the wireless mesh-enabled device (i.e., Referring to FIG. 2, a wireless communications system 30 may define specific functionality and roles above the physical transceiver level (also known as layer 1, or PHY). These roles define the behavior of the link layer protocol (layer 2, or MAC), ¶ 30.  In FIG. 3, a single physical layer (L1) interface 34, such as a wireless radio, is used to gain access to a wireless media. A software driver implements Media Access Control (MAC) functionality at layer-2 (L2) of the Open System Interconnect (OSI) standard to instantiate multiple simultaneous virtual network interfaces 36, 38, 40 and 42. The Generic Client (GC) 32 simultaneously operates the multiple active logical interfaces 36-42 and in one example uses an 803.11 transceiver in radio 34 for communicating using the 802.11 protocol, ¶ 34). 

With respect to claim 21, the limitations of claim 21 are similar to the limitations of claim 1 above.  The limitations of claim 21 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. 
Gurevich further discloses wherein the wireless infrastructure access point comprises an 802.11-compliant access point that is unaware when the wireless mesh-enabled host device communicates concurrently with another device using the first RF link (i.e., In FIG. 6, the infrastructure STA interface 36 allows the GC 32 to appear as a standard infrastructure STA to "upstream" APs 20. Therefore, GC 32 does not impact the configuration or basic capabilities, and can work with, standard 802.11 APs 20 [that is unaware when the mesh-enabled host device communicates concurrently with another device using the first RF link]. Similarly, the infrastructure AP interface 38 allows the GC 32 to appear as a standard infrastructure AP to "downstream" clients 18. Therefore, the GC 32 also does not impact the configuration or basic capabilities of conventional 802.11 clients or STAs 18. It should also be noted that the STA interface 36 and the AP interface 38 can operate simultaneously using the same hardware interface 34, ¶ 55). 

With respect to claim 23, Gurevich may not explicitly disclose wherein one or more channels of the first RF link at least partially overlap with one or more channels of the second RF link.
However, Chari discloses wherein one or more channels of the first RF link at least partially overlap with one or more channels of the second RF link (i.e., Downstream devices can detect, for example, interference within particular channels. The reverse beacons can include the channel interference information, therefore, allowing channels sequences to be selected to avoid downstream channel selections that compete with an interfering channel [wherein one or more channels of the first RF link at least partially overlap with one or more channels of the second RF link], ¶ 46.  One form of self-interference arises when, for example, in FIG. 4, access node 320 is transmitting to access node 322, and access node 322 is transmitting to access node 324. The transmission from access node 322 can interfere with the reception at access node 322 of the transmission from access node 320. The MAC/PHY layer protocol standards such as IEEE 802.11b mitigate this form of self-interference by implementing carrier-sensing, such that access node 322 can transmit only when the channel is clear, i.e., neither of its neighbor’s access node 320 and access node 324 is transmitting. This effectively reduces the effective throughput experienced by any node in the chain to one-half of the link capacity. One way to solve this problem is by having two transceivers at each node, each operating on a different … spreading code [wherein one or more channels of the first RF link at least partially overlap with one or more channels of the second RF link]. By using two transceivers, each node can simultaneously transmit and receive data. By using different … spreading codes for the two transceivers, self-interference between the transceivers is reduced, or eliminated [wherein one or more channels of the first RF link at least partially overlap with one or more channels of the second RF link], ¶ 50) in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network (¶ 12).
Chari also discloses further comprising arbitration logic configured to avoid interference in the at least partially overlapping channels so that the one or more channels of the second RF link that at least partially overlap the one or more channels of the first RF link are clear for the mesh-enabled host device to communicate with the at least one wireless device (i.e., One form of self-interference arises when, for example, in FIG. 4, access node 320 is transmitting to access node 322, and access node 322 is transmitting to access node 324. The transmission from access node 322 can interfere with the reception at access node 322 of the transmission from access node 320. The MAC/PHY layer protocol standards such as IEEE 802.11b mitigate this form of self-interference by implementing carrier-sensing, such that access node 322 can transmit only when the channel is clear, i.e., neither of its neighbor’s access node 320 and access node 324 is transmitting. This effectively reduces the effective throughput experienced by any node in the chain to one-half of the link capacity. One way to solve this problem is by having two transceivers at each node, each operating on a different … spreading code [arbitration logic configured to avoid interference in the at least partially overlapping channels so that the one or more channels of the second RF link that at least partially overlap the one or more channels of the first RF link are clear for the mesh-enabled host device to communicate with the at least one wireless device]. By using two transceivers, each node can simultaneously transmit and receive data. By using different … spreading codes for the two transceivers, self-interference between the transceivers is reduced, or eliminated [arbitration logic configured to avoid interference in the at least partially overlapping channels], ¶ 50). 
Therefore, based on Gurevich in view of Chari, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Chari to the system of Gurevich in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network.

With respect to claim 24, Gurevich discloses wherein identifiers for both the wireless mesh-enabled host device and the at least one wireless device are associated with a layer of a protocol stack below a network layer and comprise MAC (media access control) identifiers associated with Layer 2 of the protocol stack (i.e., The protocol message formats (headers and addressing) are important to the operation of the system as a whole because they are used by Media Access Control (MAC) firmware and software for filtering received messages, ¶ 10.  FIG. 10 is a diagram showing the different operational layers in the platform operating the GC, ¶ 24.  Also see figure 10 showing at least one wireless device which are associated with a layer of a protocol stack below the network layer.  ¶ 67 also describes a table 82 is used to keep track of the different wireless networks and to create a logical mapping between the wireless networks and the virtual interfaces 36, 38, and 40. The table 82 contains the peer's network address 83 (the layer 2, or MAC address), the wireless network type 85 and peer type 87 (infrastructure client, infrastructure server (AP), ad-hoc client), ¶ 67). 

With respect to claim 25, Gurevich may not explicitly disclose wherein the computerized logic is further configured to enable the wireless mesh-enabled host device to communicate data both via the first RF link and the second RF link without a need to virtualize the Wi-Fi-based interface.
However, Chari discloses wherein the computerized logic is further configured to enable the wireless mesh-enabled host device to communicate data both via the first RF link and the second RF link without a need to virtualize the Wi-Fi-based interface (i.e., A half-duplex transceiver is a wireless device that can either transmit or receive, but not both at the same instant of time. An example of a half-duplex transceiver is that provided by a personal computer with an IEEE 802.11 interface, ¶ 6.  Access nodes are devices having one or more network interfaces, and are capable of routing data traffic, ¶ 29.  Thus, there is no virtualized wifi-based interface used) in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network (¶ 12).
Therefore, based on Gurevich in view of Chari, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Chari to the system of Gurevich in order to provide a method and an apparatus for assigning channels to links of an access node within a wireless mesh network.

Claims 4-8, 13 and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gurevich (U.S. Publication No. 2005/0174962 A1) in view of Chari et al. (U.S. Publication No. 2005/0271006 A1), and further in view of Grandhi et al. (U.S. Publication No. 2006/0050742 A1).
With respect to claim 4, Gurevich discloses wherein the data communication via the second RF link (i.e., A Generic Client (GC) operates multiple virtual network interfaces that communicate simultaneously to different networks. Each virtual interface is capable of independent communication over an associated network through the same physical interface. In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces [wherein the data communication via the second RF link], ¶ 13.  There has to be a second RF link since the client is simultaneously communicating on multiple different networks.  In FIG. 6, the infrastructure STA interface 36 allows the GC 32 to appear as a standard infrastructure STA to "upstream" APs 20. Therefore, GC 32 does not impact the configuration or basic capabilities, and can work with, standard 802.11 APs 20. Similarly, the infrastructure AP interface 38 allows the GC 32 to appear as a standard infrastructure AP to "downstream" clients 18. Therefore, the GC 32 also does not impact the configuration or basic capabilities of conventional 802.11 clients or STAs 18. It should also be noted that the STA interface 36 and the AP interface 38 can operate simultaneously using the same hardware interface 34 [wherein the data communication via the second RF link], ¶ 55). 
Gurevich and Chari may not explicitly disclose communication that is conducted pursuant to the wireless mesh-enabled host device polling the at least one wireless device.
However, Grandhi discloses communication that is conducted pursuant to the wireless mesh-enabled host device polling the at least one wireless device (i.e., The present invention provides guaranteed QOS for RT services. IEEE 802.11e can support RT services on EDCA or HCCA mode. In EDCA, RT services get higher priority than background and best effort (mainly NRT services) but no guaranteed QoS. AP and STA both contend for resources. However, AP has slightly higher priority than STA. The RT services on EDCA service have similar performance numbers as shown above. In HCCA, RT services are setup by polling the STA at certain interval based on the QOS negotiation during setup [communication that is conducted pursuant to the wireless mesh-enabled host device polling the at least one wireless device]. … Also, the STAs need to listen continuously even to send some information once every 100 millisecond (such as video on Demand) [communication that is conducted pursuant to the wireless mesh-enabled host device polling the at least one wireless device], ¶ 194.  The responses to the STAs from the AP follow later in a polling mechanism administered by the AP [communication that is conducted pursuant to the wireless mesh-enabled host device polling the at least one wireless device]. The poll from the AP would have resource allocation responses for associated STAs that successfully transmitted their resource allocation requests, ¶ 251) in order to provide a method and system for controlling access to a medium in a wireless communication system (¶ 2).
Therefore, based on Gurevich in view of Chari, and further in view of Grandhi, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Grandhi to the system of Gurevich and Chari in order to provide a method and system for controlling access to a medium in a wireless communication system.

With respect to claim 5, Gurevich and Chari may not explicitly disclose wherein the polling comprises the wireless mesh-enabled host device initiating a data communication request to the at least one wireless device.
However, Grandhi discloses wherein the polling comprises the wireless mesh-enabled host device initiating a data communication request to the at least one wireless device (i.e., The CFP 215 ensures that legacy STAs will not access the channel unless polled by the AP. When an RCF 105 is operating in a basic service set (BSS), a CFP 215 and a CP 220 are generated based on the need to support legacy STAs and IEEE 802.11n STAs, ¶ 63) in order to provide a method and system for controlling access to a medium in a wireless communication system (¶ 2).
Therefore, based on Gurevich in view of Chari, and further in view of Grandhi, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Grandhi to the system of Gurevich and Chari in order to provide a method and system for controlling access to a medium in a wireless communication system.

With respect to claim 6, Gurevich discloses the wireless mesh-enabled host device (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh), ¶ 32.  Thus, any of the client devices can act as mesh-enabled host devices). 
Gurevich and Chari may not explicitly disclose wherein the polling comprises the wireless enabled device determining whether the at least one wireless device has a pending request for the wireless enabled device.
However, Grandhi discloses wherein the polling comprises the wireless enabled device determining whether the at least one wireless device has a pending request for the wireless enabled device (i.e., The RC traffic delivery and SRA assignment are scheduled during the IEEE 802.11n period to meet the QoS requirements of a given traffic. The AP announces the parameters for the assigned SRAs in the EB. An STA may initiate multiple frame exchange sequences during an SRA of sufficient duration to perform more than one such sequence. SRA assignments may be based on the RC's BSS-wide knowledge of pending traffic belonging to users with different traffic characteristics and is subject to the BSS-specific QoS policies [wherein the polling comprises the wireless enabled device determining whether the at least one wireless device has a pending request for the wireless enabled device], ¶ 83) in order to provide a method and system for controlling access to a medium in a wireless communication system (¶ 2).
Therefore, based on Gurevich in view of Chari, and further in view of Grandhi, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Grandhi to the system of Gurevich and Chari in order to provide a method and system for controlling access to a medium in a wireless communication system.

With respect to claim 7, Gurevich discloses the wireless mesh-enabled host device (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh), ¶ 32.  Thus, any of the client devices can act as mesh-enabled host devices).
Gurevich and Chari may not explicitly disclose wherein the data communication via the second RF link is conducted pursuant to the at least one wireless device monitoring at least one aspect of the reservation by the wireless mesh-enabled device.
However, Grandhi discloses wherein the data communication via the second RF link is conducted pursuant to the at least one wireless device monitoring at least one aspect of the reservation by the wireless enabled device (i.e., Node1 sends a message to the AP with destination id, BW required, Channel information, direct hop to the destination or the like. The AP based on the received information can decide to let the two STAs talk to each other directly or through the AP. It can be based on the signal strength between the two nodes, current network load, AP activity, capability of the two nodes, or the like [wherein the data communication via the second RF link is conducted pursuant to the at least one wireless device monitoring at least one aspect of the reservation by the wireless enabled device]. The AP can decide to assign resources, (e.g., a certain time, sub-carriers or antennas for this connection), based on the requirement and what is available. This information is sent to both the Node 1 and Node2 and could be sent as directed packet. Other nodes are informed so that they are aware the resource is in use. They can be informed by broadcast to all the nodes or by requiring all nodes to monitor AP allocation information (even if it is not intended for their use) [wherein the data communication via the second RF link is conducted pursuant to the at least one wireless device monitoring at least one aspect of the reservation by the wireless enabled device]. This prevents other nodes from using the same resources, ¶ 244) in order to provide a method and system for controlling access to a medium in a wireless communication system (¶ 2).
Therefore, based on Gurevich in view of Chari, and further in view of Grandhi, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Grandhi to the system of Gurevich and Chari in order to provide a method and system for controlling access to a medium in a wireless communication system.

With respect to claim 8, Gurevich discloses the wireless mesh-enabled host device (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh), ¶ 32.  Thus, any of the client devices can act as mesh-enabled host devices).
Gurevich and Chari may not explicitly disclose wherein the monitoring of the at least one aspect by the at least one wireless device is based at least in part on the at least one wireless device determining that it has a pending communication to be transacted with the wireless enabled device.
However, Grandhi discloses wherein the monitoring of the at least one aspect by the at least one wireless device is based at least in part on the at least one wireless device determining that it has a pending communication to be transacted with the wireless enabled device (i.e., The RC traffic delivery and SRA assignment are scheduled during the IEEE 802.11n period to meet the QoS requirements of a given traffic. The AP announces the parameters for the assigned SRAs in the EB. An STA may initiate multiple frame exchange sequences during an SRA of sufficient duration to perform more than one such sequence. SRA assignments may be based on the RC's BSS-wide knowledge of pending traffic belonging to users with different traffic characteristics and is subject to the BSS-specific QoS policies, ¶ 83.  However, fair scheduling algorithms should be considered in real implementations. If the request is received by the AP, the user will not resend the request, unless there is a change in the user's buffer. The request remains in the AP "request queue" [wherein the monitoring of the at least one aspect by the at least one wireless device is based at least in part on the at least one wireless device determining that it has a pending communication to be transacted with the wireless enabled device], ¶ 183.  An exponential backoff mechanism is implemented as follows: A back off counter is maintained at each STA and is decremented every slot. A pending packet is transmitted when the back off counter becomes zero [wherein the monitoring of the at least one aspect by the at least one wireless device is based at least in part on the at least one wireless device determining that it has a pending communication to be transacted with the wireless enabled device], ¶ 249.  wherein the AP further considers a basic service set (BSS)-wide knowledge of pending traffic in scheduling assignment of SRAs [wherein the monitoring of the at least one aspect by the at least one wireless device is based at least in part on the at least one wireless device determining that it has a pending communication to be transacted with the wireless enabled device], claim 20) in order to provide a method and system for controlling access to a medium in a wireless communication system (¶ 2).
Therefore, based on Gurevich in view of Chari, and further in view of Grandhi, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Grandhi to the system of Gurevich and Chari in order to provide a method and system for controlling access to a medium in a wireless communication system.

With respect to claim 13, Gurevich discloses the wireless mesh-enabled host device (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh), ¶ 32.  Thus, any of the client devices can act as mesh-enabled host devices).
Gurevich and Chari may not explicitly disclose wherein the computerized logic is further configured to, when executed, cause the wireless enabled host device to transact data with the wireless device in order to determine at least one of profile data or capability data of the wireless device.
However, Grandhi discloses wherein the computerized logic is further configured to, when executed, cause the wireless enabled host device to transact data with the wireless device in order to determine at least one of profile data or capability data of the wireless device (i.e., The information regarding the MIMO capability of the AP may be sent as additional fields in the legacy beacon (where such information is not necessary for its decoding). MIMO capability parameters may be sent as physical layer quantities on the EB [wherein the computerized logic is further configured to, when executed, cause the wireless enabled host device to transact data with the wireless device in order to determine at least one of profile data or capability data of the wireless device]. Other parameters may be sent as EB MAC information which may contain an indication whether or not the AP is MIMO capable and the details of the MIMO capability. STAs send their MIMO capability information in the association message, ¶ 111.  The HARQ capabilities are exchanged during association request and response. However, the HARQ may only be setup for certain application or channel type. Hence, it can be piggy backed on the BW request packet and response. Packets are provided to initiate HARQ in the middle of an application. This is done to follow the philosophy used for Block ACK in current IEEE 802.11e standard, ¶ 133) in order to provide a method and system for controlling access to a medium in a wireless communication system (¶ 2).
Therefore, based on Gurevich in view of Chari, and further in view of Grandhi, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Grandhi to the system of Gurevich and Chari in order to provide a method and system for controlling access to a medium in a wireless communication system.

With respect to claim 18, Gurevich and Chari may not explicitly disclose wherein at least one of the (i) data communication with an infrastructure wireless access point in data communication with an external data network via a first wireless link making use of the common RF medium, or (ii) data communication with a wireless device via a second wireless link making use of the common RF medium, using respective portions of the plurality of periods, comprises using at least one of (i) a varying interframe spacing or (ii) different frame sizes, for said at least one data communication.
However, Grandhi discloses wherein at least one of the (i) data communication with an infrastructure wireless access point in data communication with an external data network via a first wireless link making use of the common RF medium, or (ii) data communication with a wireless device via a second wireless link making use of the common RF medium, using respective portions of the plurality of periods, comprises using at least one of (i) a varying interframe spacing or (ii) different frame sizes, for said at least one data communication (i.e., If there is no transmission in an assigned SRA from the corresponding STA, the AP grabs the wireless medium after a DCF interframe space (DIFS) period (greater than SIFS period) and uses it as an ORA [wherein at least one of said (i) data communication with an infrastructure wireless access point in data communication with an external data network via a first wireless link making use of the common RF medium, or (ii) data communication with a wireless device via a second wireless link making use of the common RF medium, using respective portions of the plurality of periods, comprises using at least one of (i) a varying interframe spacing for said at least one data communication], ¶ 96) in order to provide a method and system for controlling access to a medium in a wireless communication system (¶ 2).
Therefore, based on Gurevich in view of Chari and Grandhi, and further in view of Grandhi, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Grandhi to the system of Gurevich, Chari and Grandhi in order to provide a method and system for controlling access to a medium in a wireless communication system.

Claim 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gurevich (U.S. Publication No. 2005/0174962 A1) in view of Chari et al. (U.S. Publication No. 2005/0271006 A1), and further in view of Todd et al. (U.S. Publication No. 2005/0249137 A1).
With respect to claim 17, Gurevich and Chari may not explicitly disclose wherein the creation of a plurality of contention-free periods (CFPs) comprises employing an adaptive size for at least one contention window associated with the plurality of CFPs.
However, Todd discloses wherein the creation of a plurality of contention-free periods (CFPs) comprises employing an adaptive size for at least one contention window associated with the plurality of CFPs (i.e., In another scenario, one or more processors of the AP are operative to perform either or both steps of selecting the offered capacity and determining the subframe durations. In this latter scenario, the durations of the subframes may be variably adjusted during operation of the AP to tradeoff power savings with the real-time capacity requirement, ¶ 12) in order to enable wireless APs to perform channel traffic relaying using a single radio interface (¶ 9).
Therefore, based on Gurevich in view of Chari, and further in view of Todd, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Todd to the system of Gurevich and Chari in order to enable wireless APs to perform channel traffic relaying using a single radio interface.

Claim 22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gurevich (U.S. Publication No. 2005/0174962 A1)  in view of Chari et al. (U.S. Publication No. 2005/0271006 A1), and further in view of Giaimo et al. (U.S. Publication No. 2004/0090924 A1).
With respect to claim 22, Gurevich and Chari may not explicitly disclose wherein the another device comprises a wireless peripheral, and wherein the wireless mesh-enabled host device communicates with the wireless peripheral in WiFi-P mode.
However, Giaimo discloses wherein the another device comprises a wireless peripheral, and wherein the wireless mesh-enabled host device communicates with the wireless peripheral in WiFi-P mode (i.e., Referring now to FIG. 5, an exemplary wireless network is illustrated to show how the present invention can be employed to efficiently use the available bandwidth and the capabilities of different wireless devices that communicate at different data rates. It should be emphasized that FIG. 5 simply shows an example of such a network and it not intended to in any way be limiting of the present invention and its capabilities. Accordingly, although most of the clients coupled together in communication through wireless devices in FIG. 5 are PCs, it is emphasized that almost any type of electronic device suitable for communication over a wireless network can be included in such a network using the present invention. Thus, for example, although not shown in this Figure, a telephone handset that communicates over the Internet using VOIP may be coupled to the wireless network using a suitable wireless device. Also, it should be emphasized that the present invention is not in any way limited to communications using the IEEE 802.11 standards but instead, is applicable to almost any form of wireless communication, such as Bluetooth [wherein the another device comprises a wireless peripheral, and wherein the mesh-enabled host device communicates with the wireless peripheral in WiFi-P mode], ¶ 47) in order to provide a method for achieving a better use of available wireless communication bandwidth (¶ 15).
Therefore, based on Gurevich in view of Chari, and further in view of Giaimo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Giaimo to the system of Gurevich and Chari in order provide a method for achieving a better use of available wireless communication bandwidth.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
9/26/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447